—Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about October 1, 1999, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts that, if committed by an adult, would have constituted resisting arrest and attempted assault in the third degree, and placed him with the New York State Office of Children and Family Services for a period of 1 year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. The credible evidence clearly established the elements of resisting arrest and attempted assault. Concur— Rosenberger, J. P., Nardelli, Andrias and Saxe, JJ.